NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 12, 2014*
                                Decided March 13, 2014

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

No. 13‐2616
                                                Appeal from the United States District
ANN A. SNODGRASS,                               Court for the Northern District of Illinois,
    Plaintiff‐Appellant,                        Eastern Division.

      v.                                        No. 12 C 10255

BERKLEE COLLEGE OF MUSIC, et al.,               Robert M. Dow, Jr.,
     Defendants‐Appellees.                      Judge.


                                       O R D E R

       At various times over the years, Ann Snodgrass taught at Berklee College of
Music, Massachusetts Institute of Technology, and Boston University. Each institution is
incorporated, and has its principal place of business, in Massachusetts. Snodgrass has
sued these former employers in federal court, not in the District of Massachusetts, but in
the Northern District of Illinois where she lived when she filed suit (she since has
moved out of the state). Snodgrass claims that, among other wrongs, all three
defendants fired her because of her sex. See 42 U.S.C. § 2000e‐2(a)(1). The district court


      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. The appeal thus is submitted on the briefs and the record. See
FED. R. APP. P. 34(a)(2)(C).
No. 13‐2616                                                                           Page 2
agreed with the defendants that personal jurisdiction is lacking in Illinois and dismissed
the suit without prejudice. See FED. R. CIV. P. 12(b)(2). Snodgrass appeals the dismissal.

        In seeking dismissal the defendants submitted affidavits from administrators
disclosing contacts the institutions have with Illinois. Berklee College of Music does not
derive any direct income from services rendered in the state, its four employees with an
Illinois address work in Boston, and less than one percent of its 27,000 students enrolled
in online courses are from Illinois. MIT offers six online courses through an affiliated
trade association, but no instructor is located in Illinois. At BU, 78 students from Illinois
enrolled in online courses; this was 3.2% of total online enrollment and .24% percent of
the student body. Snodgrass disputed none of this data, which, the district court
reasoned, falls short of the contacts necessary to establish general personal jurisdiction.
(Snodgrass did not allege that her claims arose from conduct in Illinois, so the court did
not address whether it could exercise specific personal jurisdiction over any defendant.)

       On appeal Snodgrass argues that the district court has general personal
jurisdiction because, she says, each institution has a sizeable endowment and extensive
“cyber contacts.” Thus, on her view, the defendants can be sued anywhere. She also
proposes that we “reconsider” Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.
408, 416–18 (1984), which concluded that a Texas court lacked general jurisdiction over
a foreign corporation whose contacts included spending millions of dollars on
equipment from Texas suppliers and sending many employees there for training. She
suggests that we embrace the dissent in Helicopteros, id. at 419 (Brennan, J., dissenting),
because dissenting jurists may illuminate arguments that “fail to register in actual
Opinions.”

        A federal district court has personal jurisdiction in Title VII cases to the same
extent as the courts of the state where that court sits. And since the Illinois long‐arm
statute reaches as far as the federal Due Process Clause allows, Mobile Anesthesiologists
Chi., LLC v. Anesthesia Assocs. of Houston Metroplex, 623 F.3d 440, 443 (7th Cir. 2010); N.
Grain Mktg., LLC v. Greving, No. 12‐2653, 2014 WL 595767, at *3 (7th Cir. Feb. 18, 2014),
the question before us is whether Snodgrass established enough contacts in Illinois to
justify exercising general jurisdiction over the defendants, as was her burden,
see Tamburo v. Dworkin, 601 F.3d 693, 700 (7th Cir. 2010). General jurisdiction over an
out‐of‐state corporation may be appropriate when its affiliations with the forum state
are so continuous and systematic as to render the corporation essentially at home in that
state. Daimler AG v. Bauman, 134 S. Ct. 746, 754 (2014); Abelesz v. OTP Bank, 692 F.3d 638,
654 (7th Cir. 2012).
No. 13‐2616                                                                          Page 3
        We recognize the potential complexity of resolving questions about personal
jurisdiction involving Internet contacts with a particular state. See uBID, Inc. v.
GoDaddy Grp., Inc., 623 F.3d 421, 433 (7th Cir. 2010) (Manion, J., concurring); Illinois v.
Hemi Group LLC, 622 F.3d 754, 760 (7th Cir. 2010). But the limited contacts that
Berklee College, MIT, and BU have with Illinois through the Internet do not make these
defendants essentially at home in the state and subject to general personal jurisdiction.
See Daimler AG, 124 S. Ct. at 754. The defendants’ contacts with Illinois are even more
attenuated than those deemed inadequate to permit hailing a foreign university into
federal court in Pennsylvania. See Gehling v. St. George’s Sch. of Med., Ltd., 773 F.2d 539,
543 (3d Cir. 1985). In Gehling six percent of the students enrolled with the plaintiffs’ son
(a Pennsylvania resident whose death while attending the university was the subject of
the litigation) were from Pennsylvania, those students collectively paid the university
several hundred thousand dollars annually in tuition, the university operated a joint
program with a Pennsylvania college, and university representatives traveling through
the state on a media tour appeared on television and radio programs that reached
hundreds of thousands of Pennsylvanians. Id. at 541–43. Moreover, our conclusion that
Snodgrass did not meet her burden is consistent with other decisions involving Internet
contacts with the forum state. Compare uBID, Inc., 623 F.3d at 426–29 (concluding that
general jurisdiction was lacking over web‐based company which earned millions of
dollars annually from Illinois customers and deliberately and successfully exploited
Illinois market), Hemi Group LLC, 622 F.3d at 757–59 (noting parties’ agreement that
general jurisdiction was lacking over company which utilized multiple interactive
websites to market cigarettes that were sold and shipped to Illinois consumers),
and CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1074–76 (9th Cir. 2011)
(concluding that general jurisdiction was lacking in California over company which
operated several websites, specifically targeted California customers, and registered
hundreds of California users), with Gator.com Corp. v. L.L. Bean, Inc., 341 F.3d 1072,
1074–80 (9th Cir. 2003) (concluding that L.L. Bean was subject to general jurisdiction in
California where company targeted extensive, sophisticated electronic advertising, sold
millions of dollars’ worth of merchandise annually to California customers by Internet
and telephone, and maintained ongoing contacts with multiple California vendors).

       Snodgrass’s assertion to this court that the defendants should be subject to
general jurisdiction outside Massachusetts because they have “25,000 online student
contacts daily” is beside the point. This number apparently is her estimate of the total
contacts that 2,500 international students at one of the schools have each day with
family and friends outside Massachusetts (she speculates that each student makes two
phone calls, sends seven e‐mails, and uses Skype once). But she presented no evidence
in the district court to substantiate this figure or any other, and, regardless, student
communications are irrelevant. Moreover, even if one or more of the defendants has
No. 13‐2616                                                                              Page 4
sufficient online contacts with a state other than Massachusetts to subject it to general
jurisdiction elsewhere, the question we must decide is whether the schools are subject to
jurisdiction in Illinois. Snodgrass did not dispute, or offer evidence adding to, the
contacts with Illinois that the defendants conceded, so if there is additional evidence of
online contacts, the district court was not alerted to that evidence. The burden, as we
have said, belonged to Snodgrass.

        Finally, we note that we are bound by Supreme Court precedent.
E.g., United States v. Cheek, 740 F.3d 440, 453 (7th Cir. 2014); United States v. Leija‐Sanchez,
602 F.3d 797, 799 (7th Cir. 2010); Scheiber v. Dolby Labs., Inc., 293 F.3d 1014, 1018 (7th Cir.
2002). In any event, if we were in a position to reassess Helicopteros, Snodgrass still
would not prevail. The evidence before us about the defendants’ contacts with Illinois
falls short of the numerous and frequent commercial transactions that the dissenting
justice deemed sufficient to confer general jurisdiction in Helicopteros. Id. at 423.

                                                                                  AFFIRMED.